UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1738



WINFRED F. NICHOLSON,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA, et al.,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-3214-1)


Submitted:   August 4, 2004                 Decided:   August 23, 2004


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Winfred F. Nicholson, Appellant Pro Se. David I. Pincus, Samuel
Ashby Lambert, Jonathan D. Carroll, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Thomas Michael DiBiagio, United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Winfred F. Nicholson seeks to appeal from the district

court’s order dismissing his complaint challenging the government’s

filing of tax liens.    The district court dismissed Nicholson’s

complaint in an order entered on March 31, 2004.       Nicholson’s

notice of appeal, dated April 29, 2004, was received in the

district court on June 3, 2004.   Nicholson asserted that he mailed

his notice of appeal on April 29, 2004, and, upon discovering that

it had not been filed, sent a copy of the notice of appeal on

June 3, 2004.    Nicholson’s notice of appeal was made within the

period of time applicable for a determination of excusable neglect

or good cause under Rule 4(a)(5) of the Federal Rules of Appellate

Procedure and expressed his desire to preserve his appeal.     See

Myers v. Stephenson, 781 F.2d 1036, 1038-39 (4th Cir. 1986).

Accordingly, we remand this case to the district court for the

limited purpose of permitting that court to determine whether

Nicholson has shown excusable neglect or good cause warranting an

extension of time for filing a notice of appeal.    The record, as

supplemented, then will be returned to this court for further

consideration.



                                                          REMANDED




                              - 2 -